Citation Nr: 1818121	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a left (major) upper extremity radiculopathy, to include middle radicular group.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from February 2003 to July 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied service connection for entitlement to an increased rating for left upper extremity radiculopathy.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010.  In June 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC (SSOC) in October 2010.  The Veteran was originally given a 10 percent disability rating in a rating decision in February 2006 under Diagnostic Code (DC) 8515.

In January 2014, the Board denied the claim on appeal, and the Veteran appealed the decision in July 2014 to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (JMPR), the Court issued an Order vacating the Board's January 2014 decision as to the issue of entitlement to an increased rating for left upper extremity radiculopathy and remanded the claim back to the Board for further development.  

In November 2014 and June 2016, the Board remanded the claim for further development.  A March 2017 rating decision increased the Veteran's disability rating to 40 percent under DC 8611.  The Board again remanded for further development in June 2017. 

It is noted that the Veteran requested a Board hearing in his substantive appeal in June 2010.  However, in July 2010, the Veteran withdrew his request for a Board hearing and requested a hearing before a Decision Review Officer (DRO).  The record indicates that the Veteran failed to attend the scheduled DRO hearing.  The Veteran's representatives filed multiple appellate briefs and accredited statements and the Board shall proceed in adjudicating this claim with no due process prejudice towards the Veteran. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran is left handed.

3.  Pertinent to the current claim for increase, the Veteran's radiculopathy of the left upper extremity has manifested to no more than moderate incomplete paralysis of the middle radicular group.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.69, 4.123, 4.124a, Diagnostic Codes (DC) 8611 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in April 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and reports of multiple VA examinations and opinions dated May 2009, August 2010, March 2015, July 2016, February 2017, and Disability Benefits Questionnaires (DBQ) in July 2017 and September 2017 to address the claimed left upper extremity radiculopathy.  Additionally, the record also reflects that VA made reasonable efforts to obtain relevant lay evidence.

In July 2014, the Court remanded the claim, requesting that the Board consider and discuss potentially relevant DCs and support its selection with sufficient reasons or bases, as well as consider other findings such as neuritis and neuralgia.  The analysis below satisfies both of these remand directives in conjunction with the already-granted 40 percent rating under DC 8611 from a March 2017 rating decision.  Additionally, a final remand directive from the Court asked the Board to afford the Veteran an opportunity to submit additional evidence to the record.  An August 2014 letter informed the Veteran of his opportunity to do so.  As such, the directives of the July 2014 Court remand have been satisfied.  

The Board notes that the July 2017 VA examiner provided an opinion (in accordance with the Board's June 2017 remand directives) that is adequate for adjudication of the claim on appeal as it was based on a review of the Veteran's claims file and lay evidence, and provides a rationale based on sound medical principles and the Veteran's medical history, as discussed further below.  In addition, the Veteran's claim was readjudicated by the AOJ in a November 2017 SSOC.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Crop. V. Lydall, Inc., 159 F.3d 534, 549 (Fed. Circ. 1998).

II.  Analysis

The Veteran contends that his left upper extremity radiculopathy is worse than is contemplated by his current 40 percent rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the appropriateness of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, staged rating of the disability may be warranted.

The Board notes that all of the evidence of record in the electronic claims file (in VBMS and Legacy Content Manager) has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to each claim adjudicated below.

The Veteran's service-connected left upper extremity radiculopathy has been rated as 40 percent disabling under DC 8611, which addresses complete and incomplete paralysis of the middle radicular group as due to neuritis.  38 C.F.R. § 4.123, 4.124a, DC 8611.  Under the associated diagnostic code 8511, a 20 percent disability rating is warranted for mild incomplete paralysis of either the major (dominant) or minor side of the middle radicular group.  A 40 percent disability rating is warranted for moderate incomplete paralysis of the dominant side of the middle radicular group, a 50 percent disability rating is warranted for severe incomplete paralysis of the dominant side of the middle radicular group, and a 70 percent disability rating is warranted for complete paralysis of the dominant side of the middle radicular group, including adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Under diagnostic code 8611, for neuritis, the maximum rating is equal to severe incomplete paralysis.

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6.  

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 40 percent.  

At the outset, the record reflects that the Veteran is left-handed.  As such, his left upper extremity radiculopathy affects his major (dominant) extremity.  38 C.F.R. § 4.69.  In order to qualify for an increased disability rating above 40 percent, the Veteran has to manifest severe symptoms of incomplete paralysis of the middle radicular group or complete paralysis of the middle radicular group.  

The Board finds that the Veteran's left upper extremity radiculopathy manifested no more than moderate symptomatology, which is contemplated by the current 40 percent disability rating.  There is no indication of severe symptoms to warrant a higher rating.  In this regard, the Board observes that symptoms associated with the Veteran's left upper extremity radiculopathy throughout the appeal period, evidenced from the VA examinations held in May 2009, August 2010, March 2015, July 2016, February 2017 and DBQs in July 2017 and September 2017, include numbness, moderate stiffness and weakness, and mild to no loss of power.  The Veteran indicated that it was difficult for him to lift things with his left arm and that he had to compensate.  No muscle atrophy or other muscle impairment was found and reflexes, range of motion, strength and sensation have consistently been noted as normal.  The most recent evaluation noted mild constant pain, no intermittent pain, no parathesias and mild numbness in his left upper extremity as due to radiculopathy, and no previous evaluations rated any of the preceding pain higher than moderate.    

Therefore, the Board concludes that the evidence demonstrates that during this stage of the appeal, the Veteran's left upper extremity radiculopathy was manifested by no more that moderate symptoms in the middle radicular group.  As such, a rating in excess of 40 percent is not warranted.  See 38 C.F.R. § 4.124a, DC 8511.

The Board has considered whether higher ratings by analogy are available through another diagnostic code that considers similar symptoms.  In the July 2017 DBQ, following the June 2017 Board remand, the VA examiner concluded that the Veteran did not have signs and symptoms of neuritis, neuralgia or muscular paralysis in his left upper extremity.  As such, DCs 8611, 8711, 8613, 8713, 8615 and 8715, are unavailable to the Veteran.  

Alternatively, DC 8510, pertaining to the upper radicular group, provides a 40 percent disability rating for moderate incomplete paralysis for the dominant extremity, as does DC 8512, pertaining to the lower radicular group, and DC 8513, pertaining to all radicular groups.  Similarly, DC 8515, pertaining to the median nerve, provides a 30 percent rating for moderate incomplete paralysis of the dominant extremity.  Hence, the Board finds no other provision upon which a higher rating could be assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the Veteran's service-connected left upper extremity radiculopathy, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 40 percent for a left (major) upper extremity radiculopathy, to include middle radicular group, is denied.


____________________________________________
DAVID GRATZ	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


